 Case 20-01118       Doc 44    Filed 05/18/21 Entered 05/18/21 17:38:51                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     20-01118
Patricia D. McKay                           )
                                            )               Chapter: 13
                                            )
                                                            Honorable Carol A. Doyle
                                            )
                                            )
               Debtor(s)                    )


        ORDER EXTENDING TIME TO FILE A CLAIM ON BEHALF OF CREDITOR

       This matter coming before the court on the Debtor's motion to extend time for Debtor to file
       claim on behalf of Creditor; IT IS ORDERED:

       The motion is GRANTED as follows:

       1. The time for the Debtor to file an unsecured proof of claim on behalf of Internal Revenue
          Service in the amount of $794.88 is extended until June 1, 2021.




                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: May 18, 2021                                               United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark Street, 28th Floor
 Chicago, IL 60603
 312.913.0625
